DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 02/02/2021 & 07/31/2019 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5, 7-8, 10, 12, 14, 16, 18 and 20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the first substrate comprises: a first transformer disposed at one or more of the plurality of wiring layers, the first transformer comprising: a primary winding having a first end to which a signal is input, and a second end electrically coupled to a first reference potential, and a secondary winding having a first end electrically coupled to an input terminal of the first amplifier circuit, and a second end electrically coupled to - 35 -an input terminal of the second amplifier circuit; a second transformer that is disposed at a position that does not overlap the first transformer in the direction perpendicular to the first main surface of the first substrate, and that is disposed at one or more of the plurality of wiring layers, the second transformer comprising: a primary winding having a first end electrically coupled to an output terminal of the first amplifier circuit, and a second end electrically coupled to an output terminal of the second amplifier circuit, and a secondary winding having a first end from which a signal is output, and a second end electrically coupled to a second reference potential; and a plurality of first conductors disposed in a row between the first transformer and the second transformer, each of the plurality of first conductors extending from a wiring layer on the first main surface of the first substrate to a wiring layer on the second main surface of the first substrate” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 2, 4, 6, 9, 11, 13, 15, 17 and 19 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the first substrate comprises: a first transformer disposed at one or more of the plurality of wiring layers, the first transformer comprising: a primary winding having a first end to which a signal is input, and a second end electrically coupled to a first reference potential, and a secondary winding having a first end electrically coupled to an input terminal of the first amplifier circuit, and a second end electrically coupled to an input terminal of the second amplifier circuit; a second transformer that is disposed at a position that does not overlap the first transformer in the direction perpendicular to the first main surface of the first substrate, and that is disposed at one or more wiring of the plurality of wiring layers, the second transformer - 37 -comprising: a primary winding having a first end electrically coupled to an output terminal of the first amplifier circuit, and a second end electrically coupled to an output terminal of the second amplifier circuit, and a secondary winding having a first end from which a signal is output, and a second end electrically coupled to a second reference potential; and a first conductor that is a single component having a substantially wall shape, the first conductor being disposed between the first transformer and the second transformer and extending from a wiring layer on the first main surface of the first substrate to a wiring layer on the second main surface of the first substrate” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
YOON et al. U.S. 2014/0097907 discloses an analogous power amplifier module, comprising:
 a first substrate (being used by the output transformer) having a first main surface (front surface), a second main surface (back surface), and a plurality of wiring layers as shown in Figures 6A:6D; and 
a second substrate (being used by the power amplifier) having a first main surface (back surface) that faces the first main surface of the first substrate, at least part of the second substrate overlapping the first substrate in a direction perpendicular to the first main surface of the first substrate, wherein the second substrate comprises: 
a first amplifier circuit (a first transistor/branch from the differential pair 30 of Fig. 2); and 
a second amplifier circuit (a second transistor/branch from the differential pair 30 of Fig. 2), each of the first amplifier circuit and the second amplifier circuit being configured to amplify power, and 
the first substrate comprises: a first transformer (output transformer 40 of Fig. 2) disposed at one or more of the plurality of wiring layers, the first transformer comprising: a primary winding having a first end to which a signal is input, and a second end electrically coupled to a first reference potential, and a secondary winding having a first end electrically coupled to an input terminal of the first amplifier circuit, and a second end electrically coupled to - 35 -an input terminal of the second amplifier circuit as seen/expected. 
However the circuit of YOON et al. lacks the claimed “a second transformer that is disposed at a position that does not overlap the first transformer in the direction perpendicular to the first main surface of the first substrate, and that is disposed at one or more of the plurality of wiring layers, the second transformer comprising: a primary winding having a first end electrically coupled to an output terminal of the first amplifier circuit, and a second end electrically coupled to an output terminal of the second amplifier circuit, and a secondary winding having a first end from which a signal is output, and a second end electrically coupled to a second reference potential; and a plurality of first conductors disposed in a row between the first transformer and the second transformer, each of the plurality of first conductors extending from a wiring layer on the first main surface of the first substrate to a wiring layer on the second main surface of the first substrate”.
Ichitsubo et al. U.S. 7,348,842 discloses (please see Figs. 5-7 and related text for details) an analogous power amplifier module, comprising:
 a first substrate (configured for employing passive circuits as advertised in the abstract) having a first main surface (front surface), a second main surface (back surface), and a plurality of wiring layers as expected; and 
a second substrate (configured for employing active circuit/the power amplifier as advertised in the abstract) having a first main surface (back surface) that faces the first main 
a first amplifier circuit (e.g. please see the first 2.4 GHz PA 732 Fig. 7 for details); and 
a second amplifier circuit (please see the second 5 GHz PA 732 Fig, 7 for details), each of the first amplifier circuit and the second amplifier circuit being configured to amplify power, and 
wherein the first substrate comprises: a first transformer (balun 760 of Fig. 7) disposed at one or more of the plurality of wiring layers, the first transformer comprising: a primary winding having a first end to which a signal is input, and a second end electrically coupled to a first reference potential, and a secondary winding having a first end electrically coupled to an input terminal of the first amplifier circuit, and a second end electrically coupled to - 35 -an input terminal of the second amplifier circuit as seen/expected. 
However the circuit of Ichitsubo et al. also lacks the claimed “a second transformer that is disposed at a position that does not overlap the first transformer in the direction perpendicular to the first main surface of the first substrate, and that is disposed at one or more of the plurality of wiring layers, the second transformer comprising: a primary winding having a first end electrically coupled to an output terminal of the first amplifier circuit, and a second end electrically coupled to an output terminal of the second amplifier circuit, and a secondary winding having a first end from which a signal is output, and a second end electrically coupled to a second reference potential; and a plurality of first conductors disposed in a row between the first transformer and the second transformer, each of the plurality of first conductors extending from a wiring layer on the first main surface of the first substrate to a wiring layer on the second main surface of the first substrate”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843